I dissent. I agree that subdivision 8 of section 1015, as amended by Chapter 122, Laws of 1923, repeals section 1014 of the Revised Codes of 1921 by implication, but it is my opinion that the authority of the board of trustees to issue bonds for the purpose of erecting a school building conferred by vote of the electors carries with it the implied power to locate and purchase a site, particularly where, as here, the electors voted against the dismantling of the building on the present site, and the erection of the new building thereon.
Chapter 147, Laws of 1927, does not contemplate that the electors may vote on the question of purchasing a site separately from the question of authorizing a bond issue for building a schoolhouse.
Rehearing denied May 21, 1930.